Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's amendments and arguments filed on 8/13/2021 overcome the following set forth in the previous Office Action:
The claims 22-41 being rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and
The claims 22-35 and 40 being rejected under 35 U.S.C. 103.
Examiner initiated an interview in order to expedite the prosecution. See interview summary for details. 
Examiner's Amendment/Statement
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in the email by Levi Brown on 9/7/2021 at 8:45pm PT.
The application has been amended as follows:
In claim 22, line 8, delete “the one transient” and insert in its place – the transient -.
In claim 40, line 8, delete “the one transient” and insert in its place – the transient -.
Cancel claims 36-39 and 41
Allowable Subject Matter
Claims 22-35 and 40 are allowed subject to the above examiner’s amendment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Radha et al. (“The MPEG-4 fine-grained scalable video coding method for multimedia streaming over IP,” IEEE Trans. Multimedia, vol. 3, no. 1, Mar. 2001): discloses a new MPEG-4 video approach, known as Fine-Granular-Scalability (FGS). (See Abstract). As shown in Fig. 1, the FGS structure consists of only two layers: a base-layer coded at a bitrate Rb and a single enhancement-layer coded using a fine-granular (or embedded) scheme to a maximum bitrate of Re. … The streaming server on the other hand has a total flexibility in sending any desired portion of any enhancement layer frame (in parallel with the corresponding base layer picture), without the need for performing complicated real-time rate control algorithms. This enables the server to handle a very large number of unicast streaming sessions and to adapt to their bandwidth variations in real-time.” (See 

    PNG
    media_image1.png
    677
    796
    media_image1.png
    Greyscale

Oh et al. (US 8213500 B2): input image is split into a denoised image and a noise signal. (See following Fig. 1)

    PNG
    media_image2.png
    323
    591
    media_image2.png
    Greyscale

Fielding (US 20040264795 A1): Given a set of motion estimates, motion compensated noise filtering techniques can be applied to obtain a filtered image. “The filtered image is subtracted from the original image to produce a noise map and estimates of signal dependent variance and signal dependent autocorrelation parameters are computed using well-known statistical methods. These parameters may then be fed back into the motion estimator, as shown by an iteration operation 332 in FIG. 4, and used to re-compute the motion and filtered images.” ([0039])
Winger (US 20060182183 A1): “The comfort noise addition block may be configured to add comfort noise to the luminance data. The video value/range adjustment block may be configured to adjust one or both of a value and a range of the luminance data.” (Abstract) See also the following portion of Fig. 2.

    PNG
    media_image3.png
    299
    698
    media_image3.png
    Greyscale

Murayama (US 20080137727 A1): input image is split into a core image and a noise (or film grain) signal.

    PNG
    media_image4.png
    406
    847
    media_image4.png
    Greyscale

Moriya et al. (US 20050091051 A1): an input image is split into a core signal (down sampled signal) and an error signal (high frequency signal). See the following figure.

    PNG
    media_image5.png
    565
    852
    media_image5.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/FENG NIU/Primary Examiner, Art Unit 2669